Citation Nr: 1504499	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active military service from June 1980 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

The record reflects that the Veteran has been treated for a variously diagnosed psychiatric disorder, to include PTSD, bipolar disorder, mood disorder, depression, personality disorder, adjustment disorder, generalized anxiety disorder, and anxiety.  Although the RO has considered these as separate issues, the Board finds that in light of the Clemons case, the issue on appeal should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran contends that his PTSD was caused by an incident in service where he was sexually assaulted by his roommates; thus his claim is predicated on MST (military sexual trauma).  He reports that he was abused as a child, which led to some mental health symptoms at that time, but that when he went into service, he did not have any mental issues because he was using the military to escape his home environment.  He contends that after the sexual assault in service, he started drinking a lot, having disciplinary issues, getting into an argument with his senior NCO, missing formations, owing people money, and having marital problems.  

Service records confirm that the Veteran was having financial and other problems in service, and was issued counseling forms on several occasions.  Additionally, service treatment records show that in March 1984, he complained of many stress factors including financial debt, pending divorce, and frictions between himself and a sergeant.   He denied any psychiatric history.  The diagnosis was adjustment reaction with mixed features.  

Post-service VA treatment records show that the Veteran has sought mental health treatment since at least November 1992.  Since that time, he has been diagnosed with a variety of psychiatric disabilities, to include PTSD, adjustment disorder, substance abuse, depression, and psychosis. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  A stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  There is an exception to Moreau, permitting after-the-fact medical nexus evidence to establish the occurrence of the claimed stressor in service when it purportedly involved personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Where a stressor involves a personal assault, VA has additional notice and development duties.  Under 38 C.F.R. § 3.304(f)(5), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents.  This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id. 

In February 2011, the Veteran was afforded a VA examination.  At that time, the examiner concluded that given the Veteran's minimal report of military related incidents, as well as subclinical expressions of their impact on his current functioning, the Veteran did not meet the PTSD criteria for any military related trauma, but that it did appear that the Veteran met the PTSD criteria for childhood sexual abuse.  However, the VA examiner did not provide an opinion as to whether the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his active service and was clearly and unmistakably not aggravated by his active service.  

On VA psychological evaluation in April 2012, the Veteran was diagnosed with PTSD that was attributed to both his childhood abuse and his MST.  

In July 2014, the Veteran was afforded another VA examination.  At that time, the examiner indicated he was asked to do a PTSD examination for "PTSD as a result of conflicts with his sergeant and being written up for missing formations and owing people money," but that such stressors did not meet the Criterion A threshold required for PTSD.  The examiner noted having a lengthy discussion with the Veteran, that the Veteran wanted a C&P examination for MST, and that the Veteran believed he had minimized the psychological effects of MST and that he wanted to revisit those issues.  The examiner noted that the Veteran then left, without being examined, pending a request for a C&P examination related to his claim of MST.  

Based on the interview with the Veteran, the July 2014 examiner opined that the VA examiner from February 2011 disregarded the Veteran's MST as a cause for PTSD likely because he reported he was able to move on without psychological injury.  Further, the examiner diagnosed PTSD due to childhood sexual trauma.  The July 2014 VA examiner also failed to provide an opinion as to whether the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his active service and was clearly and unmistakably not aggravated by his active service.  However, the examiner did opine that it was "possible" that the Veteran had suffered psychological injury as a result of MST.  

In a Report of Contact dated in August 2014, the RO noted speaking with the VA examiner from July 2014.  The RO noted that the VA examiner  opined, after review of the claims folder, that the Veteran's current mental health condition was less likely than not incurred in or caused by the treatment for adjustment reaction with mixed features in service.  The examiner explained that the Veteran was seen in service for an acute episode of adjustment disorder due to financial debt, marital issues, and friction with the sergeant that had resolved.  The examiner further noted that there was no evidence that the Veteran's current mental health conditions were related to this treatment in service.  

In light of the discrepancies in the medical evidence, the Board finds that another VA examination and opinion is necessary to determine the nature and etiology of all currently present psychiatric disabilities, to include whether there is sufficient evidence of record to find that a personal assault occurred while the Veteran was in active service.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that evidence from sources other than his service records, to include evidence of behavior changes, may constitute credible supporting evidence of a personal assault stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

3. Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist, different from the February 2011 and July 2014 VA examiners, to determine the nature and etiology of all currently present psychiatric disabilities.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:  

a. Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim, and should provide a full multi-axial diagnosis pursuant to DSM-IV.

b. Is there sufficient evidence of record to conclude that the Veteran was subject to a personal assault during active service? 

c. Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, was any pre-existing psychiatric disability clearly and unmistakably NOT aggravated during active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.

d. With regard to each psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, to specifically include PTSD, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disability is related to active service, to include any MST stressor determined to have occurred therein.

4. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development found to be warranted.  

5. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

